Title: To Alexander Hamilton from Andrew G. Fraunces, 10 June 1793
From: Fraunces, Andrew G.
To: Hamilton, Alexander



Philadelphia, June 10, 1793.
Sir,

I had the honor of receiving your letter of the 18th ult. I observe what you advice with respect to the warrants of the late Board of Treasury, and shall lodge those I possess in the proper office, agreeably to the act quoted by you.
Having purchased these warrants from an idea that they would immediately be paid on presentation, I feel a little embarrassed at receiving information that they must wait the issue of a regular adjustment, with other claims against the United States, notwithstanding I am willing to dispose of them as you advise in your letter aforesaid.
It will be satisfactory to me, however, to receive an answer to the following, and it will relieve in some measure the inconvenience I labor under from advances I made when I purchased them.
Whether those warrants will be paid, if it be found from the accounts of the late Treasurer and Receiver of Taxes, that they never have been taken up by those officers, or that the United States have never been charged with the payment of them? When and at what time they will be taken under consideration, and the claim finally determined on by the present officers of the United States? Whether I as the present holder, owner, and presenter of them, (and not any one else, unless legally empowered by me) will receive the amount of them, if it should be found that they are a legal claim against the United States? And whether there are any steps necessary to be taken by me that can throw further light on the business, and thereby expedite their final adjustment?
Notwithstanding I ask these questions, I must confess I feel myself perfectly satisfied that they are a substantial claim against the United States; yet, as there is another person to be satisfied as well as myself, I wish them answered as fully as the present state of things will admit, and as you may please to favor me from the above statement.
I have the honor to be, Sir,   Your obedient servant,

Andrew G. Fraunces.
Hon. A. Hamilton, Esq. Secretaryof the Treasury of the United States.

